Exhibit 10.1
 
CALM SEAS CAPITAL, LLC
377 S. NEVADA ST.
CARSON CITY, NEVADA 89703
 
June 28, 2011
 
Kim Thompson, CEO
 
Kraig Biocraft Laboratories, Inc.
120 N. Washington Square, Suite 805
Lansing, MI 48933
 
In Re: Proposed Equity Line Transaction - Term Sheet Dear Mr. Thompson:
 
This Letter is to serve as a binding Memorandum of Understanding for an Equity
Line transaction by Calm Seas Capital, LLC (“Investor”) and Kraig Biocraft
Laboratories, Inc. (the “Company”) in accordance with the terms and conditions
on the attached Term Sheet, which is hereby incorporated herein by reference.
You will note that the Term Sheet contains certain covenants by, and limitations
upon, you, as the Company’s primary officer. If this transaction is acceptable
to the Company, please so indicate by signing and dating where indicated below
and returning this Letter MOU to us. In addition, please initial each of the
pages of the attached Term Sheet and return it to us with the accepted Letter
MOU.
 
Yours truly,
CALM SEAS CAPITAL, LLC
 
By:                                                      
 
 
AGREEMENT and ACCEPTANCE
 
The foregoing Letter MOU together with the attached and incorporated Term Sheet
is approved as of this 28th day of June, 2011:
 
KRAIG BIOCRAFT LABORATORIES, INC.
 
By:                                                                           
Kim Thompson, CEO
 
 
 

--------------------------------------------------------------------------------

 
 
TERM SHEET
(June 28, 2011)
 

 Issuer: Kraig Biocraft Laboratories, Inc. (KBLB)  Offering: Up to $1,500,000 in
shares of Common Stock.  Investor: Calm Seas Capital, LLC.    

 
 
 
 

Execution Date The Execution Date is the date on which the acceptance of this
Term Sheet for the Equity Line of Credit is signed by both the Company and the
Investor.     Structure Equity Line of Credit, with monthly puts (one per month)
against the Commitment Amount (as defined below), during the “Term”.     Use of
Proceeds Working capital, as agreed by the parties.     Term The Term shall be
that period commencing with the Effective Date and ending on the earlier of (a)
the drawing down of the entire Commitment Amount or (b) that date 24 months
after the Effective Date (as defined below) (the “Term”).     Commitment Amount 
The Investor shall commit to purchase up to $1,500,000 of the Company’s Common
Stock over the course of no more than 24 months (the “Commitment Period”) after
the date a registration statement for the resale of the Common Stock has been
declared effective (the “Effective Date”) by the U.S. Securities and Exchange
Commission (“SEC”)     First Put  The Company may issue its first “Put Notice”
during the first 5 business days of the month succeeding the month in which the
Effective Date occurs.     Calculation of Put Amount Prior to the end of each
calendar month, the Company shall determine its working capital needs and,
subject to the Put Ceiling and Put Floor, by the fifth business day of the
following month shall deliver to Investor a “Put Notice” for the necessary
amount; the date of delivery of the Put Notice shall be the “Put Date”     Put
Ceiling The maximum amount which the Company shall be entitled to request by
each Put shall be the lesser of (a) $100,000 or (b) 200% of the average daily
volume (“ADV”) multiplied by the average of the daily closing prices for the ten
(10) trading days immediately preceding the Put Date. The ADV shall be computed
using the 10 trading days prior to the Put Date.    

 
 
 

--------------------------------------------------------------------------------

 
 

Put Floor The Company shall automatically withdraw that portion of the Put
Notice amount if the Market Price with respect to that put does not meet the
Minimum Acceptable Price, which is defined as 75% of the average closing “bid”
price for the Common Stock for the 10 trading days prior to the Put Date.    
Put by Mutual Agreement  Notwithstanding the ceiling for each Put, as described
above, at any time either as a part of a monthly Put or as an additional Put(s)
during a month, the Company may request permission to request funds in excess of
the Put Ceiling for such month and may deliver to Investor a Put or Puts in
excess of the Put Ceiling, which Put or Puts Investor may fund, in its/their
sole discretion, subject to the terms and conditions herein applicable to the
monthly Puts.     Pricing Period  The five (5) consecutive trading days
immediately after the Put Date.     Market Price  The lowest closing “bid” price
of the Common Stock during the Pricing Period.     Purchase Price  The purchase
price shall be eighty percent (80%) of the Market Price.     Put Closing Date
Seven (7) business days after the Put Date; the Investor shall make the
investment required by the Put Notice, subject to the Put Ceiling. Payments of
the Puts shall be made by wire transfer.     Registration Statement  The
Investor will work with the Company to have a registration statement covering
the Common Stock (or a portion thereof if there is a Rule 415 cutback - see
below) prepared and filed by the Company’s corporate counsel, at the Company’s
expense, within 75 days after the Execution Date. Such Registration Statement
shall be prosecuted with all due speed to be declared effective within 120 days
after the Effective Date.     Expenses  The Investor agrees to pay all expenses
related to the preparation of the final documents to be signed on the Execution
Date and the Company shall pay all expenses related to the filing and
prosecution of the Registration Statement. The Company will select counsel of
its choice to prepare the Registration Statement.     Commitment Fee  Waived.  
  Rule 415 Cutback In the event that the SEC objects to the number of shares
proposed to be registered, the Company shall use its best efforts to register
the maximum number of shares permissible by the SEC to retain the status of the
offering as a secondary offering under SEC Rule 415.

 
 
 

--------------------------------------------------------------------------------

 
 

    Equity Issuance Restriction The Company agrees not to issue any equity or
equity equivalents (exercisable or convertible into equity securities),
including those on Form S-8, (other than those hereunder) in an amount which
would exceed 5% of the Company’s issued and outstanding shares without the prior
written consent of the Investor. This Equity Issuance Restriction will remain in
effect until the earlier of (a) thirty (30) days after the issuance to Investor
of all registered Common Stock, (b) thirteen (13) months after the effective
date of the Registration Statement, or (c) the termination of this Equity Line
of Credit.     Right of First Offer  If the Company has a bona fide proposal to
sell, or offers to sell, any New Security (as hereinafter defined) to any third
party, the Company shall first offer such New Securities to the Investor (the
“Offer Notice”). The Offer Notice shall be in writing and set forth all of the
material terms of the offer of New Securities. The Investor shall have 10
business days from the date on which the Company delivers written Offer Notice
to elect, in its sole discretion, to purchase some or all of the New Securities.
The Company shall not offer or sell any New Securities until after such 10
business day period has expired. For the purposes of this letter agreement, “New
Security” shall mean any equity securities of the Company, whether or not such
equity securities is currently authorized, as well as any rights, options, or
warrants to purchase such equity securities, and any securities of any type
whatsoever that is, or may become, convertible or exchangeable into or
exercisable for such equity securities.     Covenants 1. During the Term, the
Company shall maintain the effectiveness of the Registration Statement.  
2. During the Term, the Company shall maintain its status as a FULLY REPORTING
SEC Public Company trading on the OTCBB and or the OTCQB and or AMEX and or
NASDAQ.   3. During the Term, the Company shall timely file all required SEC
reports.   4. The Company shall maintain a contractual relationship for the
performance of financial public relations services for a period of 36 months
from the effective date, with the extent of the costs of such services to be
proportional to the size and growth of the Company.     Exclusivity From the
date of the execution of this Term Sheet until the Effective Date, the Company
shall not pursue any other transaction of the nature contemplated herein with
any other person unless and until good faith negotiations with the Investor have
been terminated.

 